Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/873,462 filed on 4/16/20. Claim 1 is pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim is replete with indefinite and functional or operational language. The structure which goes to make up the device must be clearly and positively specified. 
For example:
Claim 1
Line 2: “the master cylinder”
There is insufficient antecedent basis for the claimed limitation.
Line 3: “the precise volume”

Lines 3-5: “the precise volume of un-restricted return flow…assembly”
It is unclear what satisfies the condition of the precise volume of unrestricted return flow. Further adjusting the stroke distance to what distance.
Line 4: “the stroke distance”
There is insufficient antecedent basis for the claimed limitation.
Lines 5-6: “thus allowing quick partial engagement…limit of its travel”
It is unclear what satisfies the condition of being “quick” and what range satisfies partial engagement.
Line 6: “the point”
There is insufficient antecedent basis for the claimed limitation.
Line 6: “the limit”
There is insufficient antecedent basis for the claimed limitation.
Lines 6-9: “which creates a near instant but temporary 1st stage level of reduced torque…clutch engagement.”
It is unclear what constitutes “near instant” as the claims do not disclosure what the bounds would be. Further it is unclear what satisfies the condition of effectively reducing inertia induced torque spike. 
Line 8: “the inertia induced torque spike”
There is insufficient antecedent basis for the claimed limitation.
Line 14: “the devices internal piston”
There is insufficient antecedent basis for the claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,795,263 to Harries.
Claim 1
Harries discloses in Figs 1-4,
A device (e.g. 12, Fig. 1) that allows an adjustable partial volume of hydraulic fluid to return un-restricted from a clutch slave cylinder (e.g. 11) back to the clutch master cylinder (Column 5 lines 13-24, not shown) during a clutch's engagement cycle, with the precise volume of un-restricted return flow (Column 8, lines 63-67 discloses fluid return via line 43) determined by adjusting the stroke distance of a piston acting within a suitable hydraulic cylinder assembly (see Fig 2a-g, shows various stages of the piston stroke distance), thus allowing quick partial engagement of the clutch up to the point that the piston reaches the limit of it's travel, which creates a near instant but 
Note: The claim is replete with indefinite and functional or operational language and the examiner is applying the art based upon the claimed structure and the capability of the prior art to perform the claimed function. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Downs ‘888 teaches a dual piston actuator.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659